To require respondent to entertain jurisdiction of a bill filed by an assignee, to reach certain lands situate in the County of Ingham, alleged to have been conveyed away by the assignors, without consideration and in fraud of creditors.
Denied June 26, 1894. On re-hearing granted April 2, 1895.
The circuit judge refused to act, upon the ground that the assignment was filed with the clerk of the Circuit Court for the County of Montcalm, and that the Circuit Court of that county, having been thereby vested with supervisory control over all matters arising under the assignment, had exclusive jurisdiction.
*638The application was denied when first presented, but the question was afterwards raised upon a plea to the jurisdiction (See Chapin vs. Circuit Judge, No. 541), a rehearing was then ordered, upon which, the writ was granted.